[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION FOR SUMMARY JUDGMENT (#147)
The plaintiffs Joseph Rogers and Alice Rogers have filed a motion for summary judgment addressed to a special defense filed by the defendant, Daley Development Co., Inc.
A motion for summary judgment on a special defense is improper because the Practice Book 379 provides for the motion of a complaint, counterclaim or cross claim, but make no provisions for summary judgment on special defenses. "judgments are rendered on complaints or counterclaims, or on specific counts of complaints or counterclaims, but there is no provision under Connecticut practice for a `judgment' to be entered on a special defense." H.R. Hillery Co. v. Crystal Mall Associates, 2 Conn. Super. Ct. 324 (February 11. 1987, Koletsky, J.).
For the reason stated, the motion for summary judgment is denied.
PICKETT, J.